DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the non-final rejection of 1 Apr 2022.

Amendments Received
Amendments to the claims were received and entered on 30 Jun 2022.

Status of the Claims
Canceled: 1–20, 22 and 32
Examined herein: 21, 23–31 and 33–40

Withdrawn Rejections
All rejections of claims 22 and 32 are hereby withdrawn; their cancelation moots the rejections.
The rejection of claims 24–28, 34 and 35 under 35 USC § 112(b) is hereby withdrawn in view of Applicant's amendments.
The rejection of claims 21, 26–31 and 36–40 under 35 USC § 101 is hereby withdrawn in view of Applicant's amendments. The claims now integrate the abstract data analysis procedure into the practical application of a specific system of networked computers and infusion pumps.
The rejection of claims 21, 23–31 and 33–40 on the ground of nonstatutory double patenting over claims 1–23 of US Patent No. 19,311,972 is hereby withdrawn in view of the terminal disclaimer filed 30 Jun 2022.

Reasons for Allowance
The prior art neither teaches nor renders obvious the specific performance index generation procedure recited in the claims. For further discussion, see the reasons for allowance in 14/538545.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
All pending claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631